FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February , 2015 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A PRESS RELEASE YE ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED DECEMBER 31, 2014 Highlights for the Period SUMMARY Ø Despite the good operating performance, net earnings attributable to the owners of Endesa Chile’s controlling shareholder decreased by 5% to Ch$ 334,557 million. This decrease was due to the impairments applied to investment made in HidroAysén and in Punta Alcalde project, which had an impact of Ch$ 69,066 million and Ch$ 9,185 million, respectively. Ø Net electricity generation dropped 3% to 49,835 GWh, primarily due to less thermal generation in Chile due to the shutdown of operations of Bocamina II power plant and lower thermal generation dispatch in Argentina which was partially offset by greater hydro generation in Chile, Colombia and Argentina, and greater thermal generation in Peru. Ø Operating revenue increased 21% reaching Ch$ 2,446,534 million, mainly as a consequence of higher average sale prices of electricity in Chile, Colombia and Peru, along with the full consolidation of Ch$ 113,074 million from GasAtacama. Ø Procurement and services costs increased 35% to Ch$ 1,119,457 million, mainly explained by the greater cost of electricity purchases in Chile and Peru, greater fuel consumption costs in Chile and Peru and higher transportation and other services expenses in Colombia and Peru. Ø Given the aforementioned factors, consolidated EBITDA increased 12% as of December 2014, reaching a total of Ch$ 1,094,981 million. Ø Net financial expense reached Ch$ 68,783 million, decreasing by 50% when compared to the previous period, mainly due to greater financial income in Argentina, offset by a greater exchange difference expense in Chile. Ø On April 22nd, 2014, Endesa Chile purchased an additional 50% ownership share of GasAtacama Holding Ltda. (GasAtacama). Therefore, GasAtacama is now fully consolidated. Ø The share of profits of associates declined 94% to Ch$ 7,185 million, mainly explained by the impairment of HidroAysén, and in a lesser degree due to a lower net income of Enel Brasil S.A. and a lower contribution by GasAtacama, which is now fully consolidated. 1 PRESS RELEASE YE FINANCIAL SUMMARY Ø Consolidated debt as of December 2014 reached US$ 3,505 million, decreasing by US$ 331 million as compared to December 2013, which was partly explained by the debt negotiation between Endesa Costanera and Mitsubishi. Ø The average interest rate, a significant cost component, was 7.2%, similar to December 2013. Ø Financial expenses coverage ratio increased from 6.30 to 6.66 times mainly due to lower financial expenses as of December 2014. Ø Liquidity, a critical factor in financial management, continues to stand in a solid position: · Consolidated committed credit lines: US$ 481 million. · Consolidated uncommitted credit lines: US$ 297 million. · Consolidated Cash and cash equivalents: US$ 552 million. · Consolidated Cash and cash equivalents + over 90 day term deposits: US$ 584 million. 2 PRESS RELEASE YE TABLE OF CONTENTS CONSOLIDATED INCOME STATEMENT ANALYSIS 4 N
